      Case 1:15-cr-00042-DLC Document 43 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :            15cr042 (DLC)
                                         :
 SIMEON FRITH,                           :                 ORDER
                          Defendant.     :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     An Order of June 24, 2020 scheduled the sentencing of the

defendant to occur on July 30, 2020 at 11:00 a.m.         In two

letters of July 17 defense counsel requests an adjournment of

the July 30 sentencing.     On July 17, defense counsel also

confirmed with this Court’s Chambers that the defendant would

prefer to be sentenced in an in-court proceeding, but would

consent to proceed via a videoconference proceeding in the event

an in-person proceeding is not available.       The defendant seeks

as short a delay in his sentencing as possible, and the Court

stands ready to accommodate that request and to proceed with

sentencing as soon as counsel are prepared for it to proceed.

Accordingly, it is hereby

     ORDERED that the July 30 sentencing is adjourned to Friday,

August 7, 2020 at 10:00 a.m. in Courtroom 18B, 500 Pearl Street.

     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their
      Case 1:15-cr-00042-DLC Document 43 Filed 07/20/20 Page 2 of 3




temperature taken before being allowed entry into the

courthouse.   To gain entry to 500 Pearl Street, follow the

instructions provided here:

https://nysd.uscourts.gov/sites/default/files/2020-

07/SDNY%20Screening%20Instructions.pdf.

    IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.         Individuals

also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.

    IT IS FURTHER ORDERED that defense counsel must advise the

Court by July 24, 2020, whether there is an expectation that

more than ten spectators will attend the sentencing.         The

parties must advise the Court by the same date whether there is

an expectation that more than three individuals will be seated

at counsel’s tables.

    IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court sentencing of

the defendant may listen to the sentencing proceeding through a

telephone link by calling 888-363-4749 and using access code

4324948.

    IT IS FURTHER ORDERED that the Government’s sentencing




                                    2
         Case 1:15-cr-00042-DLC Document 43 Filed 07/20/20 Page 3 of 3




submission is due July 24, 2020; the defendant’s sentencing

submission is due July 31, 2020.



Dated:      New York, New York
            July 20, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
